NovaBay’s NVC-422 Cleared by FDA for Human Clinical Trials in Ophthalmology IND Clearance Triggers First Milestone Payment from Alcon EMERYVILLE, CA – January 13, 2009 – NovaBay Pharmaceuticals, Inc. (AMEX: NBY, www.novabaypharma.com), announces the clearance of an InvestigationalNew Drug application (IND) submitted by Alcon to the FDA to permit the clinical development of NovaBay’s NVC-422 for infections of the eye. The IND clearance has triggered the immediate payment of the first milestone of $1,000,000 from Alcon to NovaBay. NVC-422 is the lead molecule in the Aganocide class discovered and patented by NovaBay.NovaBay has licensed the use of the Aganocide® compounds to Alcon for use in the treatment of eye, ear and sinus infections and for use in contact lens solutions.NovaBay has retained the rights to all other uses of this class of compounds. Dr. Ron Najafi, Chairman and CEO of NovaBay, expressed his gratitude to all the team members at Alcon and NovaBay who have enabled the filing and clearance of this IND.He added: “We are very excited by the possibility that NVC-422 might become the first product that may address both viral and bacterial causes of conjunctivitis (“Pink Eye”).If Alcon is successful in its clinical development program, we have hopes that it could become a leading product in the $1+ billion worldwide ophthalmic topical anti-infective market.” Dr.
